Title: General Orders, 24 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 24th 1776
Parole Philadelphia.Countersign Lynch.


The Enemy still continuing in the harbour, without any apparent cause for it, after Winds and Weather have favoured their sailing; leaves abundant reason to suspect, that they may have some design of aiming a blow at us before they depart—The General therefore in the strongest terms imaginable, recommends to the commanding Officer of every Corps, to prevent his men that are off duty, from straggling, but to have them ready to turn out at a moments warning, with their Arms, & Ammunition in good order—For this purpose a strict attention

is to be paid to Roll-calling, and all delinquents severly punished.
The General Officers in their several departments, are to take care that proper Alarm posts are assign’d every Corps, that no confusion, or disorder may ensue, in case we should be called out: In a particular manner General’s Putnam and Sullivan, are to attend to those of the Centre, and Left Division: As the Enemy’s evacuation of Boston, will render a new dispostion proper, they are to meet and consult on this point without delay. Genl Green will dispose of the Regiments in Boston, to the best advantage.
The floating Batteries to be man’d (if they have Guns on board) and sent down to Charles-town point, for the purpose of defence in case of need.
The Guard Boats are to patrole constantly, and be very attentive to every movement of the enemy, and good look outs kept at, and from, the posts from Chelsea, round Squantum, and the earliest information given of a hostile appearance. All the flat-bottom, and whale boats, not in imediate, and necessary use, are to be brought from Boston, and Charlestown, where they are beating against the wharves, and secured in Cambridge river: Mr Sylvanus Drew is appointed to take charge of the boats, and to make a return thereof to the Commander in Chief. Such hands as he shall find necessary to get these Boats together, Genl Putnam will order him.
The public Horses, and some other Articles, will be sold on the Common in Cambridge, to morrow at eleven o’Clock.
